Case 2:19-cv-03870-RRM-RLM Document9 Filed 09/19/19 Page 1 of 1 PagelD #: 46

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

nevein ere eiun een ienineen sine ne eene neeicincieetane mere nee eimiertin gent ne ene enn eneennens cee X
ROBERTA LUDWIG,

Plaintiff, Docket No.: 19-CV-3870-RRM-RLM

~against-

MARIANNE TASKER,

Defendant.
wane ene ene ene ne eee nee ene en eneeeneceneenennnnenne x

NOTICE OF APPEARANCE

 

Please enter my appearance as co-counsel for the defendant, MARIANNE TASKER, in

the above-titled action.

Dated: Melville, New York
September 19, 2019
BRUNO, GERBINO & SORIANO, LLP

By: /s/
Shaun M. Malone (SM1543)
445 Broad Hollow Road
Melville, New York 11747
(631) 390-0010
(631) 393-5497 — facsimile
smalone@bgslaw-ny.com
BG&S No.: HO180-3020

 
